      Case 5:17-cv-00220-LHK Document 1223 Filed 01/10/19 Page 1 of 2




 1   Jennifer Milici, D.C. Bar No. 987096
     Daniel Matheson, D.C. Bar No. 502490
 2   Mark J. Woodward, D.C. Bar No. 479537
     Federal Trade Commission
 3   600 Pennsylvania Avenue, N.W.
     Washington, D.C. 20580
 4
     (202) 326-2912; (202) 326-3496 (fax)
 5   jmilici@ftc.gov

 6   Attorneys for Plaintiff Federal Trade Commission

 7

 8

 9
10                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
11                                   SAN JOSE DIVISION
12

13
      FEDERAL TRADE COMMISSION,                         Case No. 5:17-cv-00220-LHK
14

15                         Plaintiff,                   PLAINTIFF FEDERAL TRADE
                                                        COMMISSION’S RESPONSE TO
16                  vs.                                 QUALCOMM MOTION TO SEAL

17    QUALCOMM INCORPORATED, a
      Delaware corporation,
18
                           Defendant.
19

20

21

22

23

24

25

26

27

28
                                                                               FTC RESPONSE TO
                                                                    QUALCOMM MOTION TO SEAL
                                                                       Case No. 5:17-cv-00220-LHK
      Case 5:17-cv-00220-LHK Document 1223 Filed 01/10/19 Page 2 of 2



 1          At the pretrial conference, Qualcomm stated that “there may be a small number of things

 2   Qualcomm would consider confidential still.” (ECF No. 1005 at 11.) The FTC has repeatedly

 3   requested that Qualcomm identify which of its documents, fewer than 100 of which were created

 4   in the last 36 months, Qualcomm would seek to seal. Qualcomm has refused to provide that

 5   information, which would have allowed the parties to confer regarding ways to minimize the

 6   burden on the Court.

 7          In light of the sealing motions that Qualcomm filed with the Court yesterday, the FTC will

 8   agree not to use with witnesses on Friday the following documents:

 9          CX5952

10          CX8195

11          CX8196

12   If the FTC determines that it may use these documents with subsequent witnesses, it will provide

13   appropriate notice to Qualcomm.

14

15   Dated: January 10, 2019
                                                         Respectfully submitted,
16

17                                                        FEDERAL TRADE COMMISSION,

18
                                                          /s/ Jennifer Milici
19                                                        Jennifer Milici
                                                          Daniel Matheson
20                                                        Mark J. Woodward
                                                          Federal Trade Commission
21
                                                          600 Pennsylvania Avenue, N.W.
22                                                        Washington, D.C. 20580
                                                          (202) 326-2912; (202) 326-3496 (fax)
23                                                        jmilici@ftc.gov

24                                                        Attorneys for Federal Trade Commission
25

26

27

28


                                                                                  FTC RESPONSE TO
                                                                       QUALCOMM MOTION TO SEAL
                                                    1                     Case No. 5:17-cv-00220-LHK
